DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed. As to claim 1, references Stafford and Mondine have been made of record as teaching A method of using one or more computer processors to modify an augmented reality environment about a user, comprising: retrieving context data associated with a user; analyzing context data associated with the user; applying at least one of a user parameter and a location parameter to the context data; determining whether at least one of an avatar modification and an environment modification is available; ad responsive to determining that at least one of the avatar modification and the environment modification is available, modifying a least one of an avatar and an augmented reality environment of the user, wherein at least one of the avatar modification and the environment modification enables the user to perform an augmented-reality-based skill. and wherein the augmented-reality-based skill is executed by the user.
However, none of the prior art teaches or suggests predicting an upcoming real-world environment for the user based on an analysis of past behavior of a user with regard to the context data; and modifying a presentation of the augmented reality environment based on the prediction, as presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616